DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20160180995 A1).
Regarding Claim 1:
Park teaches that a coil electronic component comprising: 
a body (50, Fig. 1; para 0023) including magnetic particles (11-14, Fig. 5; para  0072) and an insulating 5resin (see para 0027); and 
a coil portion (42, 44; para 0028) disposed within the body, 
wherein the body has a multilayer structure including a 
core portion (51, Fig, 2; para 0039) covering the coil portion and a cover portion (52)
covering the core portion, 
10wherein the magnetic particles included in the core portion have a distribution of a particle size having a D5o of 3.5 μm or less (see para 0046, 0068 or 0098 or claim 4).

Regarding Claim 2:
As applied to claim 1, Park teaches that the core portion (51) and the cover portion (52) form a discontinuous interface (construed from Fig. 2).

Regarding Claim 3:
As applied to claim 1, Park teaches that the magnetic particles (13-14, Fig. 5; para 0073) included in the cover portion have a D50 of 3.5 μm  or less (Construed from the disclosure “second magnetic part 52 may be the same as that of the first and second magnetic metal powders 11 and 12 contained in the first magnetic part 51” in para 0073).

Regarding Claim 8:
As applied to claim 1, Park teaches that the magnetic particles included in the core portion are carbonyl iron powder (CIP) (see para 0025).

Regarding Claim 9:
Park teaches that a coil electronic component comprising: 
a coil portion (42, 44; Fig. 2; para 0028); 
a body (50, Fig. 1; para 0023) enclosing the coil portion and comprising:  
20a core portion (51, Fig, 2; para 0039)  comprising carbonyl iron powder (see para 0026) and an insulating resin (para 0027), and 
a cover portion (52) disposed over the core portion and 
having a discontinuous  (construed from Fig. 2) interface with the core portion.  

Regarding Claim 12:
As applied to claim 9, Park teaches that the cover portion comprises magnetic particles (13-14; Fig. 2) and an insulating resin (see para 0027).  

Regarding Claim 13:
As applied to claim 12, Park teaches that the magnetic particles (13-14, Fig. 5; para 0073) of the cover portion have a D50 of 3.5 μm  or less (Construed from the disclosure “second magnetic part 52 may be the same as that of the first and second magnetic metal powders 11 and 12 contained in the first magnetic part 51” in para 0073).

Regarding Claim 14:
Park teaches that the magnetic particles of the core portion core portion have a distribution of a particle size having a D5o of 3.5 μm or less (see para 0046, 0068 or 0098 or claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jeong et al. (US 20170309388 A1).
Regarding Claim 4:
As applied to claim 1, Park discloses the invention except that the core portion has a thickness in a range from 10 μm  to 80 μm , inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core portion has a thickness in a range from 10 μm  to 80 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Moreover, Jeong disclosed in para 0049 (see Fig. 2) that a thickness tc of the core 11 may be 350 to 700 μm, and a thickness t2 of each of the first upper cover 14 and the first lower cover 15 may be 500 to 740 μm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core portion has a thickness in a range from 10 μm  to 80 μm  which would meet the claimed relationship to provide a simple, easily produced mounting inductor.
Regarding Claim 5:
As applied to claim 1, Park discloses the invention except a thickness of the cover portion is in a range from 10 μm  to 80 μm, inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have except a thickness of the cover portion is in a range from 10 μm  to 80 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Moreover, Jeong disclosed in para 0056 (see Fig. 2) that a thickness t1 of each of the second upper cover 12 and the second lower cover 13 may be 50 to 350 μm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a thickness of the cover portion is in a range from 10 μm  to 80 μm which would meet the claimed relationship to provide a simple, easily produced mounting inductor.

Regarding Claim 11:
As applied to claim 9, Park teaches that the core portion has a thickness in a range from 10 μm  to 80 μm, inclusive as explained in claim analysis 4 in light of MPEP 2144.05 (II-A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 20160293315 A1).
Regarding Claim 7:
As applied to claim 1, Park does not teach that a magnetic saturation magnetization (Ms) value of the core portion is 200 emu/g or more, as claimed.
	However, Kim teaches that a magnetic saturation magnetization (Ms) value of the core portion is 200 emu/g or more (see claim 5, para 0059).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a magnetic saturation magnetization (Ms) value of the core portion is 200 emu/g or more to provide excellent see para 0005).

Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Norma et al. (US 20090256668 A1).
Regarding Claims 6 and 10:
As applied to claim 4 and 9, Park  teach that wherein the core portion comprises at least three kinds of magnetic sheets (see Fig. 4) except having different thicknesses, as claimed.
	However, Norma discloses in para 0072 that  magnetic layers 4 and 5 do not necessarily have a uniform thickness, and may be constituted by multiple kinds of magnetic layers having different thicknesses (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Park in view of Norma to have the core portion comprises at least three kinds of magnetic sheets having different thicknesses to provide a multilayer electronic component that can suppress the formation of projections and depressions on a surface (see para 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837